Citation Nr: 0524728	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  03-29 133A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine. 

2.  Entitlement to service connection for arthritis of the 
right arm and shoulder.   

3.  Entitlement to service connection for arthritis of the 
left arm and shoulder.   

4.  Entitlement to service connection for arthritis of the 
right hip.   

5.  Entitlement to service connection for arthritis of the 
left hip.   

6.  Entitlement to service connection for arthritis of the 
right knee.   

7.  Entitlement to service connection for arthritis of the 
left knee.   

8.  Entitlement to service connection for arthritis of the 
right foot.   

9.  Entitlement to service connection for arthritis of the 
left foot.   

10.  Entitlement to service connection for right upper 
extremity peripheral neuropathy.   

11.  Entitlement to service connection for left upper 
extremity peripheral neuropathy.   

12.  Entitlement to service connection for right lower 
extremity peripheral neuropathy.   

13.  Entitlement to service connection for left lower 
extremity peripheral neuropathy.   

14.  Entitlement to an increased rating for lumbosacral 
strain with spasm, rated 20 percent disabling.  

15.  Entitlement to a compensable rating for arthritis of the 
fingers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had honorable active service from November 1964 
to January 1985.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied increased ratings for 
lumbosacral strain with spasm, rated 20 percent, and for 
arthritis of the fingers, rated noncompensable.  This appeal 
also arises from an October 2002 RO rating decision that, in 
pertinent part, denied entitlement to service connection for 
arthritis of the neck, shoulders or arms, chest, legs, knees, 
and feet, and denied entitlement to service connection for 
peripheral neuropathy of the upper and lower extremities.  
The veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In pertinent part of a February 2004 rating decision, the RO 
denied entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(hereinafter referred to as TDIU).  In July 2004, the veteran 
stated he disagreed with that decision.  It is clear that the 
veteran's statement was a notice of disagreement (NOD); 
however, the issue has not been addressed in a statement of 
the case (SOC).  Entitlement to TDIU is therefore addressed 
in the REMAND portion of the decision. 

In July 2004, the veteran wrote that he wanted to withdrew 
appeals as to his claims of service connection for arthritis 
of the knees, feet, and chest; however, in May 2005, the 
veteran wrote that he did not intend to withdraw the appeals 
with regard to his claims for service connection for 
arthritis of the feet and knees.  

The issues of entitlement to service connection for arthritis 
of the neck, shoulders or arms, legs or hips, knees, and 
feet, entitlement to service connection for peripheral 
neuropathy of the upper and lower extremities, and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below.  These issues are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

The service connected arthritis of the fingers is manifested 
by complaints of pain without X-ray evidence of arthritis.  


CONCLUSION OF LAW

The criteria for a compensable rating for arthritis of the 
fingers are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2004).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence the 
claimant is responsible for obtaining and what evidence VA 
will undertake to obtain.  38 U.S.C.A. § 5103(a) (West 2002).  
VA has also undertaken to tell claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

VA notified the veteran of the evidence needed to 
substantiate his claim for an increased rating for arthritis 
of the fingers by means of a rating decision, a SOC, 
supplemental statements of the case (SSOCs), and sent a 
notice letter to the veteran in October 2001.  These 
documents provide notice of the law and governing regulations 
as well as reasons for the RO's decisions.  These discussions 
served to inform him of the evidence needed to substantiate 
the claim. 

The October 2001 letter told the veteran that his assistance 
was needed to obtain Charleston Naval Hospital reports.  In 
May 2005, the veteran submitted Charleston Naval Hospital 
reports.  

The veteran was furnished with letters in June 2002 and 
August 2003, pertaining to issues that are not the subject of 
this decision.  Those letters did, however, advise the 
veteran of the types of evidence he was responsible for 
providing, and the types of evidence VA would undertake to 
obtain.  

The veteran has submitted evidence in support of his claim, 
and has offered testimony as to the evidence he intended to 
submit.  He thus evinced actual knowledge that he should 
submit relevant information or evidence in his possession.  
38 C.F.R. § 3.159(b).

The notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) should generally be provided prior to the initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  Failure to provide VCAA notice 
prior to the initial adjudication is, however, generally not 
prejudicial to a claimant.  Mayfield v. Principi, 19 Vet. 
App. 103, 123-4 (2005).  The veteran has not been prejudiced 
by the delayed notice in this case, because he had the 
opportunity to have his claim adjudicated on a de novo basis 
by the RO prior to its transfer to the Board.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  

VA examination reports are associated with the claims file.  
All private medical evidence has been accounted for and the 
veteran's representative has submitted written argument 
requesting an increased rating for arthritis, which is 
granted in this appeal.

Background

The veteran's service medical records (SMRs) reflect 
complaints of bilateral hand pain.  The veteran was stationed 
in a cold climate at the time.  Osteoarthritis vs. arthralgia 
was suspected in April 1983.  A separation examination report 
notes arthritis of the fingers of both hands.  

In March 1985, the RO granted service connection for 
arthritis of the fingers of both hands and assigned a 
noncompensable rating under Diagnostic Code 5003.  

A May 1987 VA examination report notes that the finger joints 
were painful, usually in cold weather; however, no current 
disability was found.  

The veteran requested an increased rating for arthritis of 
the hands in July 2001.  

An August 2001, VA compensation examination report reflects 
that the veteran took Vioxx(r) for pain and inflammation.  The 
examiner noted that the veteran was right-handed and that he 
reportedly could not pinch objects with the fingers.  Lifting 
more than 10 pounds or holding a steering wheel longer than 
15 minutes was painful, although Vioxx(r) helped somewhat.  The 
examiner felt that the hands and wrists had normal strength 
and excursion.  X-rays were negative, but electromyography 
showed bilateral carpal tunnel syndrome.  No relevant 
diagnosis was offered.

The veteran underwent a VA orthopedic compensation 
examination in July 2002, during which he reported that 
elevating the hands for 30 minutes caused numbness and that 
gripping a steering wheel was painful.  The metacarpal 
joints, DIP joints, and PIP joints of the long finger of each 
hand were especially painful.  The veteran worked in a 
mailroom and was able to do his job with pain.  

The examiner found all joints of the hands to have full range 
of motion and the hands and fingers had full strength, but 
all metacarpal phalangeal, PIP, and DIP joints were tender.  
X-rays were negative.  The diagnoses were carpal tunnel 
syndrome; hand complaints consistent with osteoarthritis and 
normal X-ray studies.

The veteran underwent a VA peripheral nerves compensation 
examination in September 2003, during which he reported that 
he had quit his job in June 2003 because he was unable to 
carry objects.  He currently used Celebrex(r), Motrin(r), and 
Percocet(r).  He complained of pain in the knuckles and wrists 
that precluded opening jars, driving for more than 30 
minutes, using tools, or carrying heavy objects.  Each 
morning, his hands and fingers were stiff and severely 
painful for an hour or longer.  

The examiner found that palmar flexion at the wrists was 
reduced to 60 degrees but ranges of motion of the finger 
joints were normal, albeit with complaints of significant 
pain at each joint.  Strength was 5/5 in all fingers.  The 
thumbs opposed the fingers normally.  The impression was 
bilateral hand pain with no evidence of degenerative 
arthritis on X-rays.

In July 2004, the veteran testified before an RO hearing 
officer that he had occasional swelling of the hands.  He 
testified that driving was difficult as was opening a jar or 
pushing a lawn mower.  Making a fist was painful.

In May 2005, the veteran testified at a videoconference 
hearing before the undersigned that he had no additional 
information concerning arthritis of the hands.  

In May 2005, Luis Insignares, M.D., reported that the veteran 
had degenerative arthritis of multiple joints, including the 
hands and fingers.  The doctor related upper extremity 
weakness and paresthesia to cervical arthritis.  The 
physician reported no diagnostic studies showing arthritis of 
the hands.

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995); 38 C.F.R. § 4.1.  Where there is 
a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records. 
38 C.F.R. § 4.2.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Current findings take precedence over past 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movement in 
different planes.  Inquiry will be directed to these 
considerations: 
   (a)  Less movement than normal (due to ankylosis, 
limitation or blocking, adhesions, tendon tie-up, contracted 
scars, etc.).  
   (b)  More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  
   (c)  Weakened movement (due to muscle injury, disease, or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
   (d)  Excess fatigability.  
   (e)  Incoordination, impaired ability to execute skilled 
movements smoothly.  
   (f)  Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  For the purpose of rating disability 
from arthritis, the shoulder, elbow, wrist, hip, knee and 
ankle are considered major joints; multiple involvement of 
the interphalangeal, metacarpal and carpal joints of the 
upper extremities, the interphalangeal, metatarsal and tarsal 
joints of the lower extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar vertebrae, are considered 
groups of minor joints, ratable on a parity with major 
joints.  The lumbosacral articulation and both sacroiliac 
joints are considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions.  38 C.F.R. § 4.45 
(2004).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2004).

Arthritis of the finger joints is rated under Diagnostic Code 
5003, which requires for a compensable rating, that there be 
X-ray evidence of the arthritis.  The medical evidence shows 
that there is no X-ray evidence of degenerative arthritis.  
Because there is no X-ray evidence, the preponderance of the 
evidence is against the grant of a compensable rating.

Pain can serve as objective evidence of limitation of motion, 
but Diagnostic Code requires that there also be X-ray 
evidence of arthritis.  Lichtenfels v. Derwinski, 1 Vet. App. 
484 (1991).

In view of the number of atypical cases, it is not expected 
that all cases will show all findings specified in the rating 
schedule.  38 C.F.R. § 4.21 (2004).  In this case, however, 
not only has there been no X-ray evidence of arthritis, but 
there has been little objective evidence of limitation of 
motion with some examiners concluding that there was no such 
evidence.  The reports of pain without either X-ray evidence 
or other objective evidence of limitation of motion, does not 
show that the veteran has most of the findings needed for a 
compensable rating under Diagnostic Code 5003.

Gary A. Fink, M.D., wrote in July 1998, that some of the 
veteran's symptoms in joints other than the fingers might be 
attributable to fibromyalgia.  Because Dr. Fink did not 
attribute disability in the fingers to fibromyalgia, and the 
veteran has not been service connected for fibromyalgia, the 
Board cannot award a compensable rating on the basis of that 
disease.  

The provisions of 38 C.F.R. § 3.321(b) (2004) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
An extraschedular claim for TDIU has been addressed in the 
remand below.  The veteran's finger arthritis has not 
required any periods of hospitalization, and thus does not 
require frequent periods of hospitalization.  He is not 
currently employed; therefore, the disability does not cause 
marked interference with any current employment.


ORDER

An increased (compensable) rating for arthritis of the 
fingers is denied.  


REMAND

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of 
a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The veteran has testified that he has had pain in the claimed 
joints and extremities since service.  His testimony serves 
to trigger VA's duty to afford him examinations or obtain 
opinions.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Such 
examinations are needed to determine whether he has any 
current disability as the result of a disease or injury in 
service.

Because the rating to be assigned for lumbosacral strain is 
inextricably intertwined with the issues of service 
connection for lower extremity neuropathy, the issue of a 
higher rating for lumbosacral strain must also be remanded.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Finally, the Board is required to remand the claim for TDIU 
so that an SOC can be issued in response to the NOD.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
VAOPGCPREC 16-92.  

Accordingly, this case is remanded to the RO or AMC for the 
following action:

1.  The RO or AMC should send the claims 
file to an appropriate physician to 
address the nature and etiology of 
arthritis of multiple joints.  The 
physician should do the following:

I.  Note a review of the claims file 
in the report. 

II.  Address whether it is at least 
as likely as not (50 percent or 
greater probability) that arthritis 
of the cervical spine, arms, hips, 
knees, or feet; or peripheral 
neuropathy, had their onset in 
service, within one year of service, 
or is otherwise related to a disease 
or injury in service.

III.  If systemic arthritis, or 
fibromyalgia is found, the physician 
is asked to determine whether it at 
least as likely as not (50 percent 
or greater probability) began during 
active service, within a year of 
service separation, or is otherwise 
related to a disease or injury in 
service. 

The physician should offer a rationale 
for the opinions.  The veteran should be 
reexamined if deemed necessary.  

2.  Following the above, the RO or AMC 
should re-adjudicate the claims on 
appeal.  If any such benefit is not 
granted, an SSOC should be issued.  The 
claims should be returned to the Board if 
otherwise in order. 

3.  An SOC addressing TDIU should be 
issued.  This issue should be returned to 
the Board after issuance of the SOC only 
if perfected by the filing of a timely 
substantive appeal.

The veteran need take no further action until he is so 
informed.  He has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A §§ 5109B, 7112.



	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


